Per Curiam,
In a statutory proceeding to condemn or confiscate a certain automobile, alleged to have been employed in the illegal transportation of liquor contrary to the provisions of section 20 of the act of 1917, all the witnesses testified that at the time of the seizure of the car no intoxicant of any kind was found therein. While one witness swore that at a time previous to the seizure there were intoxicants in “a” ear, he swore further: “I do not know whether that car [having reference to the car in litigation] was used in hauling liquor or not . . . I can’t swear that that ear ever hauled any liquor or not.” Held, that the entire evidence was legally insufficient to support a verdict finding the car subject, and the judgment overruling the defendant’s motion for a now trial must be

Reversed.


Wade, C. J., Jenkins and Luke, JJ., concur.